


Exhibit 10.1
ADVISOR AGREEMENT
Effective     8/15        , 2015, Kevin Dulsky (“Advisor”) and Maxpoint
Interactive, Inc. (“Company”) agree as follows:
1.Services and Payment. Advisor agrees to consult with and advise Company from
time to time, at Company’s request, including providing business development and
strategic planning services (collectively, the “Services”). As the only
consideration due Advisor for Services, Advisor shall be paid as set forth in
Exhibit A hereto.
2.    Ownership. Company shall own, and Advisor hereby assigns, all right, title
and interest (including all intellectual property rights throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, know-how, ideas and information made or conceived or reduced to
practice, in whole or in part, by Advisor during the term of this Agreement that
arise out of the Services (as defined below) (collectively, “Inventions”) and
Advisor shall promptly disclose and provide all Inventions to Company. Advisor
shall further assist Company, at Company’s expense, to further evidence, record
and perfect such assignments, and to perfect, obtain, maintain, enforce, and
defend any rights assigned.
3.    Proprietary Information. Advisor agrees that all Inventions and other
business, technical and financial information (including, without limitation,
the identity of and information relating to customers or employees) Advisor
develops, learns or obtains during the period over which it is providing
Services constitute “Proprietary Information.” Advisor shall hold in confidence
and not disclose or, except in performing the Services, use any Proprietary
Information. However, Advisor shall not be obligated under this paragraph with
respect to information Advisor can document is or becomes readily publicly
available without restriction through no fault of Advisor. Upon termination and
as otherwise requested by Company, Advisor shall promptly return to Company all
items and copies containing or embodying Proprietary Information.
4.    Termination. Either party may terminate this Agreement at any time, for
any reason, by giving the other party fifteen (15) days notice. Sections 2
through 6 of this Agreement and any remedies for breach of this Agreement shall
survive any termination or expiration.
5.    Relationship of the Parties; No Conflicts. Notwithstanding any provision
hereof, for all purposes of this Agreement each party shall be and act as an
independent contractor and not as a partner, joint venturer, or agent of the
other and shall not bind nor attempt to bind the other to any contract. Advisor
is an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort,
including, but not limited to, Workers’ Compensation Insurance. Advisor
represents and warrants that neither this Agreement nor the performance thereof
shall conflict with or violate any obligation of Advisor or right of any third
party.
6.    Miscellaneous. This Agreement and the Services performed hereunder are
personal to Advisor and Advisor shall not have the right or ability to assign,
transfer, or subcontract any obligations under this Agreement without the
written consent of Company. Any attempt to do so shall be void. Company shall be
free to transfer this Agreement to a third party. Any breach of Section 2 or 3
shall cause irreparable harm to Company for which damages would not be an
adequate remedy, and, therefore, Company shall be entitled to seek injunctive
relief with respect thereto in addition to any other remedies. No changes or
modifications or waivers to this Agreement shall be effective unless in writing
and signed by both parties. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without regard to the conflicts of laws provisions thereof. In any
action or proceeding to enforce rights under this Agreement, the prevailing
party shall be entitled to recover costs and attorneys fees.



    



--------------------------------------------------------------------------------




/s/   Kevin Dulsky
 
Maxpoint Interactive, Inc.
Kevin Dulsky
 
 
 
By:
/s/ Joseph W. Epperson
 
 
 
 
 
Joseph W. Epperson, CEO
Printed (Address)
 
Printed (Name, Title and Address)
 
 
 






    
2

--------------------------------------------------------------------------------




EXHIBIT A


Advisor shall be paid a fee of $195/hr for Services (exclusive of travel time)
expressly requested in writing by the Company’s Chief Executive Officer,
provided that (a) such Services are performed to the Chief Executive Officer’s
reasonable satisfaction (including on the schedule required by the Chief
Executive Officer), (b) such hours are consistent with Advisor’s written
estimate of such hours provided by Advisor in advance of such Services and (c)
Company may withdraw requests for Services at any time. Advisor shall not
invoice Company for any amount in excess of $1250 per day for Services. Advisor
shall also be entitled to reimbursement for expenses for which Advisor has
received prior approval from Company and have been incurred consistent with
Company policy.
Advisor shall invoice Company within five (5) days after the end of each
calendar month for all Services and reimbursements due for such month, detailing
hours and including itemized receipts for any reimbursable expenses. Company
shall pay undisputed invoices within fifteen (15) days after its receipt of each
such invoice.





    
3